
	
		I
		112th CONGRESS
		1st Session
		H. R. 768
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Boren (for
			 himself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to prohibit the unauthorized use of names and images of
		  members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Soldiers Targeted by Offensive
			 Profiteering Act of 2011 (STOP Act).
		2.Prohibition on
			 the unauthorized use of names and images of members of the Armed
			 Forces
			(a)ProhibitionChapter
			 49 of title 10, United States Code, is amended by adding at the end the
			 following new section:
				
					988.Unauthorized
				use of names and images of members of the armed forces
						(a)ProhibitionExcept with the permission of the
				individual or individuals designated under subsection (d), no person may
				knowingly use the name or image of a protected individual in connection with
				any merchandise, retail product, impersonation, solicitation, or commercial
				activity in a manner reasonably calculated to connect the protected individual
				with that individual’s service in the armed forces.
						(b)Authority To
				enjoin violationsWhenever it
				appears to the Attorney General that any person is engaged or is about to
				engage in an act or practice which constitutes or will constitute conduct
				prohibited by subsection (a), the Attorney General may initiate a civil
				proceeding in a district court of the United States to enjoin such act or
				practice. Such court shall proceed as soon as practicable to the hearing and
				determination of such action and may, at any time before final determination,
				enter such restraining orders or prohibitions, or take such other actions as is
				warranted, to prevent injury to the United States or to any person or class of
				persons for whose protection the action is brought.
						(c)Protected
				individualFor purposes of this section, a protected individual
				is any person who—
							(1)is a member of the
				armed forces; or
							(2)was a member of
				the armed forces at any time after April 5, 1917, and, if not living, has a
				surviving spouse, child, parent, grandparent, or sibling.
							(d)Designated
				individual or individuals(1)The individual or
				individuals designated under this subsection, with respect to a protected
				individual—
								(A)is the protected individual, if
				living; and
								(B)otherwise is the living survivor or
				survivors of the protected individual highest on the following list:
									(i)The surviving spouse.
									(ii)The children.
									(iii)The parents.
									(iv)The grandparents.
									(v)The siblings.
									(2)In the case of a protected individual
				for whom more than one individual is designated under clause (ii), (iii), (iv),
				or (v) of paragraph (1)(B), the prohibition under subsection (a) shall apply
				unless permission is obtained from each designated
				individual.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						988. Unauthorized use of names and images
				of members of the armed
				forces.
					
					.
			
